Name: Commission Regulation (EEC) No 2695/81 of 16 September 1981 derogating from Regulation (EEC) No 77/81 on the issue of export licences for beef and veal benefiting from special treatment in a non-member country
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 9 . 81 Official Journal of the European Communities No L 264/ 11 COMMISSION REGULATION (EEC) No 2695/81 of 16 September 1981 derogating from Regulation (EEC) No 77/81 on the issue of export licences for beef and veal benefiting from special treatment in a non-member country Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assis ­ tance for the exportation of agricultural products which may benefit from special import treatment in a third country ( ! ), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 77/81 (2) provided for the issue of export licences under the system provided for in Regulation (EEC) No 2973/79 (3), as amended by Regulation (EEC) No 2077/80 (4) ; whereas a number of licences for which application was made were not used ; whereas, accord ­ ingly, the tonnage of beef and veal exported to the United States of America was less than 5 000 tonnes, the quantity eligible ; whereas provision should be made for export licences to be issued in respect of the remaining quantity, in accordance with the provisions of Commission Regulation (EEC) No 2377/80 (5 ), as last amended by Regulation (EEC) No 2137/8 1 (6) ; whereas, for reasons of fairness, the export licences in question should be issued only to operators whose applications were reduced under Regulation (EEC) No 77/81 : By way of derogation from the second paragraph of Article 2 of Regulation (EEC) No 77/81 , applications for export licences may be lodged until 30 September 1981 , in respect of a total of 261 tonnes of beef and veal to be exported under Regulation (EEC) No 2973/76 . Only operators who obtained export licences under Regulation (EEC) No 77/81 may submit applications for an export licence . The export licences shall be issued in accordance with Articles 14 and 15 of Regulation (EEC) No 2377/80 . Article 2 This Regulation shall enter into force on 21 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 334, 28 . 12 . 1979, p . 8 . (2 ) OJ No L 12, 14 . 1 . 1981 , p . 5 . (3 ) OJ No L 336, 29 . 12 . 1979, p . 44 . (4 ) OJ No L 202, 2 . 8 . 1980, p . 22 . (5 ) OJ No L 241 , 13 . 9 . 1980, p . 5 . (6) OJ No L 209 , 29 . 7 . 1981 , p . 15 .